PER CURIAM:
In these consolidated appeals, Alicia M. Dennis appeals the district court’s orders affirming the bankruptcy court’s orders dismissing her complaint filed in the underlying bankruptcy proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dennis v. Bank United, Dennis v. U.S. Bank, National Assoc., Dennis v. Bank of America NA, Nos. 8:10-cv-03147-RWT; 8:10-cv-03151-RWT; 8:10-cv-03152-RWT; 09-33957 WIL; 10-00303 WIL; 10-00304 WIL; 10-00305 WIL, 2011 WL 4024814 (D.Md. Sept. 9, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.